—In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Kings County (Belen, J.), dated February 19, 1997, which denied her posttrial motion to set aside the jury verdict in favor of the defendant Command Bus Co., Inc., as against the weight of the evidence, and for a new trial.
*322Ordered that the order is affirmed, with costs.
A jury verdict may be set aside as against the weight of the evidence only when the jury could not have reached its verdict on any fair interpretation of the evidence (see, Grassi v Ulrich, 87 NY2d 954). Here, there was ample testimony offered by both the defendant Lascelles Lawrence, a bus driver for the defendant Command Bus Co., Inc., and the defendant Gregory Furman describing the events preceding the accident which could lead a reasonable jury to find that although Lawrence was negligent, Furman’s actions were the sole cause of the accident (see also, Moskowitz v Israel, 209 AD2d 676; Moller v Lieber, 156 AD2d 434). Rosenblatt, J. P., Copertino, Santucci and Goldstein, JJ., concur.